OPINION
ONION, Judge.
This is an appeal from an order of the court revoking probation and sentencing appellant to serve three (3) years in the Texas Department of Corrections for the offense of forgery.
No appellate brief was filed in the trial court or in this Court.
We have examined the record and cannot conclude the trial court abused its discretion in revoking probation.
No question of indigency was raised at the time of the revocation of probation.
The judgment is affirmed.
MORRISON, J., not participating.